Citation Nr: 1311416	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  05-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2, 1979 to January 25, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  In August 2012, the case was again remanded to complete the previously requested development, and the case is now before the Board for appellate consideration.  The Board finds that the AOJ substantially complied with the remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

In his December 2005 substantive appeal, the Veteran requested a personal hearing before a member of the Board.  In a subsequent letter sent to the Veteran in July 2010, the RO informed the Veteran of a Board hearing scheduled in August 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In the October 2010 and August 2012 decisions, the Board noted that the issues of entitlement to service connection for a bilateral hip condition and a bilateral shoulder condition had been raised by the record, but had not been adjudicated by the AOJ.  As it does not appear that these claims have been addressed, the Board again refers them to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's pre-service bilateral pes planus did not undergo an increase in disability during active military service.

2.  The Veteran does not have a back disability that had its onset during, or is otherwise related to, his active military service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).  

2.  A back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).
 
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
 
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
 
The record shows that, in August 2004 and April 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  He was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. at 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The April 2008 letter provided him with the general criteria for establishing disability ratings and effective dates.  The Court's decision in Pelegrini held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, although the April 2008 letter was after the initial adjudication, the claims were most recently readjudicated in December 2011, which cured any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, VA's duty to notify has been met.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, and VA and private medical records are in the file.  The two Board remands instructed the AOJ to attempt to obtain possibly existing workers' compensation records from 1982.  The AOJ requested information from the Veteran in this regard, but information that would be sufficient for a records request has not been provided.  Another request for these records would be futile.  Thus, the Board does not find that the claims should be remanded again as the duty to assist has been frustrated.
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  The record indicates that the Veteran was afforded a VA examination in November 2012, the report of which has been included in the claims file.  This VA examination involved review of the claims file and thorough examination of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has complied with the duty to assist.

Analysis

A. Pes Planus

The Veteran contends that he is entitled to service connection for bilateral pes planus.  Specifically, he asserts that he injured his feet in basic training, which was one of the reasons that resulted in his early discharge.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).
 
To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.   VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).
 
Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Significantly, these are two exclusive avenues for establishing service connection.  If a disease or injury is noted at entrance, then the presumption of soundness and any analysis flowing therefrom is not applicable.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Instead, the service connection claim is one for aggravation and 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply.

As noted in the October 2010 and August 2012 remands, the evidence shows that pes planus was noted on entrance examination in December 1978.  Thus, this condition pre-existed the Veteran's period of active duty service and he is not presumed to have been in sound condition for pes planus.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, this is a claim of service connection based on the theory of in-service aggravation.

The December 1978 entrance examination report does not contain an assessment of the severity of the Veteran's pes planus; however, he was given a Profile-2 for his lower extremities.  He was nevertheless considered qualified for enlistment.  A service record, dated January 15, 1979, shows that the Veteran was prescribed arch supports for his bilateral pes planus.  X-rays were taken of the feet and they were negative for a fracture.  A separation examination was conducted on January 18, 1979.  The Veteran reported a history of foot trouble.  The feet portion of the examination was considered to be abnormal and bilateral pes planus was listed as the diagnosis.  The Veteran had a Profile-1 for his lower extremities.  On January 25, 1979, the Veteran indicated that there had been no change in his medical condition since his separation examination.  He was separated from service that same day.

Post-service records show treatment for pes planus as early as April 1979.  X-rays revealed bilateral flat foot and that the Veteran was discharged from the Army because of his flat feet.  VA treatment records from May 1991 reveal complaints of burning feet and feet hurting.  In June 1991, the Veteran was diagnosed with tinea pedis.  An August 1991 record also noted a complaint of foot pain.  In a statement received September 2008, the Veteran stated that he had hammer toe surgery on both feet. 

The Veteran was afforded a VA examination in November 2012 pursuant to the Board's August 2012 remand.  The examiner noted the Veteran has pain on use of both feet, but no pain on manipulation of the feet and no swelling on use.  The examiner stated that the Veteran's symptoms are relieved by the use of arch supports (orthotics).  He noted no extreme tenderness of plantar surface and no decreased longitudinal arch height on weight-bearing.  Further, the examiner noted no evidence of marked deformity of the feet and no marked pronation of the feet.  The examiner did find that the Veteran had "inward" bowing of the Achilles' tendon on both sides, but that there was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Imaging studies of the feet did not reveal traumatic arthritic, or any other significant diagnostic findings.  The examiner provided a diagnosis of bilateral pes planus since January 1979, noting that this condition did not affect the Veteran's ability to work.

The examiner opined that the Veteran's pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He noted that the Veteran had pes planus upon entry into service, for which he served for 23 days.  The examiner stated that during his service, the Veteran spent most of his days on profile, and after complaining about his feet, was released from service.  The examiner further noted that post-service, the Veteran listed his job as a heavy weight boxer.  Considering these facts and because there is no indication in the service records of an aggravation in his condition during his short time in service, the examiner opined that that there was no aggravation of pes planus attributable to service.

In consideration of the evidence of record, the Board finds that the Veteran's pre-service bilateral pes planus did not undergo an increase in disability during active military service.  Although he was treated with arch supports on one instance during service, as noted previously, temporary or intermittent flare-ups of symptoms does not constitute an increase in disability.  See Davis, 276 F. 3d at 1346-47; Hunt, 1 Vet. App. at 297.  The service records do not show an obvious increase in disability of bilateral pes planus.  The severity of the disability was never directly assessed although the Veteran's Profile was less severe at separation.  The Board relies primarily on the medical opinion by the November 2012 VA examiner who reviewed the claims file, examined the Veteran, and provided a persuasive opinion supported by the facts of record.  The examiner's opinion was unequivocal that the Veteran's pes planus was not aggravated by service as he found it to be clearly and unmistakably so.  The examiner pointed to the facts that the Veteran was in service for a short period of 23 days, that he did little training as he was on Profile, and that his post-service occupation was heavyweight boxer, all of which supported a finding of non-aggravation.

The Board is cognizant that the Veteran maintains that he suffers from bilateral pes planus symptoms like pain and that the Veteran is competent to report his symptoms, as he is competent to attest to factual matters of which he has first-hand knowledge and competent to describe readily observable features or symptoms of illness such as painful feet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain, however, is a symptom of his bilateral foot disorder, and however sincere in his belief that his overall foot disorder worsened in service, he is not competent to make that determination because it involves a medically complex question.  The medical evidence of record shows no permanent worsening, much less worsening beyond the natural progress, of the underlying disorder during the Veteran's service.  The examiner considered the Veteran's theory and it was not endorsed.  As the evidence does not demonstrate that the Veteran experienced a permanent increase in his pre-existing bilateral pes planus during his period of active service, service connection for bilateral pes planus is not warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In sum, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).    

B. Back Disability

The Veteran also contends that he is entitled to service connection for a back disability.  Specifically, he contends that he injured his back after he fell backwards down a flight of concrete stairs while in basic training.

Unlike the pes planus claim, a back condition was not noted on the December 1978 entrance examination report.  Thus, the Veteran is presumed to have been in sound condition as to his back.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  At his January 18, 1979 separation examination, the Veteran reported having a history of recurrent back pain.  The spine portion of the examination was normal, but the examiner noted lumbosacral back pain on the report of medical history.

Post-service VA treatment records reveal complaints of low back pain.  In October 1982, the Veteran reported low back pain after falling on the job one week prior.  One month later, chronic back pain was noted and bed rest was ordered.  That same month, another record noted that the Veteran's low back strain was improving, and he was directed to continue taking Motrin and to follow-up in three months. 

A March 1983 VA treatment record noted intermittent low back pain since October 7 when he got hurt on the job.  The physician noted that the Veteran had no radiation of pain, but that turning over in bed and lifting objects exacerbated the pain.  Normal flexion and extension, and no spasms were found.  The physician further noted that the Veteran had not been working since the fall and wanted workers compensation.

A January 1984 treatment record noted back pain which started while vacuuming.  The physician noted intermittent low back pain since straining his back while lifting approximately six months ago.  The physician wrote that the Veteran wanted a statement saying he could do no more heavy lifting (for disability purposes).  A December 1984 record noted low back pain since the prior evening, as well as swelling on his lower right side.  The physician noted that no disabilities were diagnosed.  This record provided a diagnosis of chronic low back pain, and noted a recommendation of heating pad and off work for one week with bed rest.

A treatment record from March 1985 noted the Veteran's low back was hurting, and was the result of an injury on the job doing construction work.  The examiner noted no radiation of pain and that the Veteran had a history of low back pain since 1982.  Upon examination, the examiner found mild left paraspinal lumbar muscle tenderness, with no spinal pain and normal reflexes.  X-ray images were negative.  A diagnosis of muscle strain, left paraspinal was provided.  An April 1985 treatment record noted a diagnosis of low back pain.  The next VA treatment is from April 1988, which noted that the Veteran was seen for a backache.  

January 1991 and July 1991 treatment records revealed complaints of low back pain.  The Veteran requested a prescription for Vicodin, noting that his pain has become worse.  The Board notes that the Veteran underwent bilateral hip replacement surgery in 1995.  The Veteran claims that he underwent low back surgery in January 2008.  A July 2008 VA treatment provided a history from the Veteran stating that he has back problems.

A July 1998 private physician provided the Veteran with a disability certificate, which stated that he was totally incapacitated from January 1998 to "permanent," having a permanent disability due to arthritis and thus, was unable to return to work.  An October 1998 private treatment record noted severe low back pain, with unstable hip joints.  This notation appears to be in reference to the status-post hip replacement on both sides.

Multiple records from a pain clinic reveal treatment for low back pain throughout 2007 and 2008.  The assessment continually included low back pain, with an April 2008 record also including an assessment of right L3-S1 radiculopathy and bilateral SI joint dysfunction.  A February 2007 pain clinic record noted severe pain and spasm in the lower back, with restriction in lumbar range of motion.  A diagnosis of lumbar spondylosis was provided.  The Board also notes that an August 2007 pain clinic record noted that the Veteran reported being hit by a train and being in a lot of pain. 

The November 2012 VA examiner also addressed the Veteran's back claim pursuant to the Board's August 2012 remand.  The examiner recorded a history of the Veteran's back condition, including that he had surgery in 2010 (unknown why), was on SSI disability starting in 1992, worked as a bouncer in a restaurant, that there is a question of a work-related injury, and he is currently on pain medications.  Further, the Veteran did not report that flare-ups impact the function of his back.

Range of motion studies were all normal, with no pain on motion, except for forward flexion, which measured to 20 degrees (with the normal endpoint at 90 degrees).  Here, the examiner stated that this forward flexion measure would have to be discounted, as the Veteran flexed easily to 90 degrees while the examiner watched him passively, but then during the examination, he would only flex to 20 degrees.  No change in range of motion was noted after repetitive-use testing.  There was no pain on palpation, no guarding or muscle spasm of the back, no functional loss of the back and muscle strength and reflexes were normal.  Further, the examiner noted no signs or symptoms due to radiculopathy, as well as no other neurologic abnormalities related to the back condition.  Imaging studies revealed arthritis.  The examiner provided a diagnosis of degenerative disc disease (DDD) since 2012.  He noted that this condition does not impact the Veteran's ability to work.

The examiner opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the claimed in-service injury.  In support of this conclusion, he noted that it is not apparent that he was actually seen for his back in service.  There is a historical note about back strain, but no other information regarding the back is provided.  Further, the examiner noted the history of a work-related back injury, low back pain after heavy lifting, and a note that the Veteran was hit by a train, as well as the notation in April 1979, which listed the Veteran's occupation as a heavy weight boxer.  As a result, the examiner concluded the Veteran's medical records point to his jobs post-service as the cause of his back problems, and there is no indication that the short time he was in service that he developed any back pathology. 

It is not in dispute that the Veteran has DDD; thus, the current disability element of the claim is met.  However, a back condition is not noted in his service treatment records, to include on service separation examination.  The only notation relating to the Veteran's back is a medical history taken at separation where the Veteran reported recurrent back pain, and the examiner noted lumbosacral back pain.  Additionally, the Board notes that a symptom, such as pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Further, while the Board acknowledges that the Veteran is competent to attest to back pain, the Board finds that his accounts that a back disability was manifested and treated in service and has persisted since are not credible.  They are not credible both because they are inconsistent with/contradicted by contemporaneous medical records, to include the service separation examination, as well as the other medical records available, including the VA treatment records indicating the Veteran was injured on the job in 1982 and suffered back pain since, the August 2007 private treatment record indicating the Veteran was in pain after being hit by a train, and the VA examination report concluding that the Veteran's back pain and diagnosed DDD was more likely than not due to his post-service jobs, and was not related to service.  Consequently, service connection for a back disability on the basis that it became manifest in service and has persisted since is not warranted.

What remains for consideration is whether or not in the absence of a showing of onset in service and continuity since, that back disability may somehow otherwise be related to the Veteran's service.  That is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not shown to have any medical expertise; consequently, his own opinion in this matter is not competent evidence; he has not presented any competent (medical opinion/textual) evidence in support of his claim.  The only competent (medical) evidence in the record regarding a nexus between the Veteran's back disability and his service is the November 2012 VA examiner's opinion that the Veteran's back disability is unrelated to service.  The examiner cited to the factual evidence, including that there was no evidence that the Veteran was treated in service for a back condition and that the Veteran himself reported injuring his back in 1982 following a fall on the job.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") (quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion is also persuasive as it finds support in the factual record and was accompanied by a comprehensive explanation of the opinion.

The Board has also considered whether service connection may be granted on a presumptive basis for chronic diseases, such as arthritis.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  Because these provisions require 90 days of service, which is greater than the Veteran's period of service, they are not for application in this case.

In sum, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a back disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


